      5:20-cv-02881-DCC             Date Filed 08/16/21   Entry Number 24        Page 1 of 1




                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

SHEILA NICOLE LEE,                             )      No. 5:20-cv--02881-DCC-KDW
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )
                                               )
KILOLO KIJAKAZI,1                              )
Acting Commissioner of                         )
Social Security Administration,                )
                                               )
                       Defendant.              )

                                              ORDER

       AND NOW, this 16th day of August, 2021, upon consideration of Defendant’s Motion to

Remand and any response thereto, it is hereby

       ORDERED that Defendant’s motion is granted and this action is remanded to the

Commissioner for further evaluation under the fourth sentence of 42 U.S.C. § 405(g), including a

new decision.



                                                      s/ Donald C. Coggins, Jr.
                                                      Honorable Donald C. Coggins, Jr.
                                                      United States District Judge

August 16, 2021
Florence, South Carolina




1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to continue
this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. §
405(g).
